Exhibit 10.153




PROMISSORY NOTE




$ 25,650

June 11, 2007




FOR VALUE RECEIVED, the undersigned, Cord Blood America, Inc., a Florida
 Corporation (“Company”), hereby promises to pay to Matthew L. Schissler
(“Holder”) the principal sum of $ 25,650 with interest in the amount of ten
percent (10%) per annum, on or before June 11, 2010 (“Maturity Date”).  




Said principal and interest shall be paid to the Holder in equal installment
payments of $ 827.66 on the 11th day of each month for a term of 36 months,
commencing July 11, 2007 and ending on or before the Maturity Date.  




All accrued and unpaid interest hereon and principal hereof shall be paid in
full on the Maturity Date.




Notwithstanding the foregoing, the Company may prepay all or any portion of the
principal amount of this loan at any time by paying the amount of prepaid
principal desired together with a payment equal to 10% of the amount being
prepaid.  




There shall be no penalty for payment of any principal sum prior to the Maturity
Date.

  

If the principle amount is not paid in full on or before said Maturity Date, or
should there be any Event of Default as defined below prior to the Maturity
Date, the outstanding principal amount, plus accrued but unpaid interest shall
become, at the Holder’s election, immediately due and payable. In connection
with such acceleration described herein, the Holder need not provide, and the
Company hereby waives, any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law.




An Event of Default includes any default in payment which is uncured for more
than ten business days, any inability of the Company to pay its obligations for
a period of more than ten business days, or the filing of any bankruptcy
proceeding.




If suit or action is instituted to collect this note, or any portion hereof, the
Company promises to pay such additional sum as the court may adjudge reasonable,
for attorneys' fees and court costs in said proceedings.




This note is made and executed under, and is in all respects governed by, the
laws of the State of California.  Any action to enforce the terms of this note
shall be brought exclusively in the courts of the state of California.  The
undersigned hereby consents to personal jurisdiction in said courts of the state
of California.




CORD BLOOD AMERICA, INC.

 

 

 

 

By:

/s/ Matthew L. Schissler

 

 

Matthew L. Schissler

 

 

CEO

 






